Citation Nr: 1009166	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to a service-connected left 
shoulder disability.

2.  Entitlement to service connection for multiple joint pain 
(to include knee pain, right shoulder pain, and back pain). 

3.  Entitlement to service connection for gastrointestinal 
problems.

4.  Entitlement to service connection for sleep disturbances.

5.  Entitlement to service connection for night sweats.

6.  Entitlement to an increased disability rating for 
service-connected glaucoma, currently evaluated 10 percent 
disabling. 




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1985 to October 1992.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of September 2005 and September 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The Board wishes to point out that the Veteran's service-
connection claim for "multiple joint pain" specifically 
includes consideration of recent complaints of low back pain, 
as well as knee and right shoulder pain.  However, in a 
previous September 2002 rating decision, the RO specifically 
denied the Veteran's service-connection claim for a low back 
disability on a direct basis, based on a lack of evidence 
demonstrating current disability.  

Generally, separate theories in support of a claim for a 
particular benefit are not equivalent to separate claims, and 
a final denial on one theory is a final denial on all 
theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  In 
this case however, the RO has adjudicated all aspects of the 
Veteran's "multiple joint pain" claim [to include the 
Veteran's claimed low back pain] on the merits.  See, e.g., 
the September 2005 rating decision.  Crucially, the Veteran 
was not prejudiced by the RO doing so, albeit in error.  
Therefore for the sake of clarity and consistency, and in 
light of the fact that the medical evidence now shows that 
the Veteran in fact has a current low back disability 
[arthritis], the Board will consider the claim reopened, and 
will discuss each aspect of the Veteran's "multiple joint 
pain" claim on the merits as well.

The Veteran's service connection claims for gastrointestinal 
problems, sleep disturbances, and night sweats, as well as 
his increased rating claim for glaucoma, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a cervical spine disability currently exists.

2.  The competent medical evidence of record does not support 
a finding that a knee disability currently exists.  

3.  The competent medical evidence of record does not support 
a finding that a right shoulder disability currently exists.  

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed lumbar spine disability and his military 
service.


CONCLUSIONS OF LAW

1.  A cervical spine disability is not proximately due to nor 
is the result of a service-connected left shoulder 
disability.  38 C.F.R. §3.310 (2009).

2.  A knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  A right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  A lumbar spine disability was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for a 
cervical spine disability, as well as for multiple joint 
pain, to include the knees, right shoulder, and back.  

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated July 18, 2005, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

The Board notes that the Veteran was not specifically 
informed of the evidentiary requirements for secondary 
service connection.  However, the essential fairness of the 
adjudication was not affected because the Veteran and his 
representative had actual knowledge of what was necessary to 
substantiate this aspect of his service- connection claim.  

Indeed, the Veteran specifically argued in April 2005, "I 
have developed neck problems . . . that I feel are secondary 
to the [service-connected] shoulder."               See the 
Veteran's April 7, 2005 Statement in Support of Claim.  The 
Veteran's representative has since specifically identified 
the Veteran's current neck pain as "residuals" of the 
Veteran's service connected left shoulder condition.                  
See the Veteran's representative's July 2007 VA Form 646, 
page 2.  Consequently, any failure by the VA to notify the 
Veteran of the elements of secondary service connection 
constitutes harmless error and does not prejudice the 
Veteran.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
July 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided to aid in deciding his claims.  With 
respect to private treatment records, the July 2005 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain non-Federal evidence.  Included with the letter were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information.

The July 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the Veteran's claims are being denied, elements (4) 
and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in September 2005.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in an April 2006 statement of the 
case (SOC), and in a June 2006 supplemental statement of the 
case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, 
service personnel records, and post-service VA and private 
treatment records have been associated with the claims 
folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examinations in May 2005 and February 2007.  The reports of 
these examinations reflect that each examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and declined 
the opportunity for a personal hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to a service-connected left 
shoulder disability.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection

Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Current disability

Essential to the award of service connection is the first 
Hickson or Wallin element, existence of a disability.  
Without it, service connection cannot be granted.                
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection].


Analysis

The Board initially notes that the Veteran has not claimed 
that his cervical spine disability is a direct result of his 
military service, and there is nothing in the record which so 
suggests.  Instead, he contends that the claimed condition is 
secondary to his service-connected left shoulder disability.  
See, e.g., the Veteran's April 2005 Statement in Support of 
Claim; see also the Veteran's representative's July 2007 VA 
Form 646, page 2.  

As noted above, to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin, supra. 

Turning first to Wallin element (2), it is undisputed that 
the Veteran has been awarded service-connection for a left 
shoulder disability.  Accordingly, Wallin element (2) is 
satisfied.  

Moving to crucial Wallin element (1), current disability, the 
medical evidence of record fails to demonstrate that the 
Veteran has a current cervical spine disability.  Although 
the May 2005 and February 2007 VA examiners each acknowledged 
the Veteran's current complaints of neck pain and stiffness, 
neither diagnosed the Veteran with a cervical spine 
disability.  Indeed, the May 2005 VA examiner pertinently 
determined after a thorough physical examination and a review 
of the Veteran's x-rays that the Veteran's cervical spine had 
"normal alignment without any cervical spondylosis."  
Similarly, the February 2007 VA examiner concluded upon 
physical examination and review of x-rays that the Veteran 
had a "normal cervical spine without any neurological 
deficiency."  See the May 2005 and February 2007 VA 
examiner's reports respectively.  

The Board notes that only one of the Veteran's multiple VA 
treatment records identifies the presence of a cervical spine 
abnormality, specifically a "mild cervical strain."  See 
the Veteran's January 26, 2006 VA Consult Report.  Indeed, 
such appears to be an isolated finding, as a cervical strain 
was not identified by either VA examiner upon physical 
examination in May 2005 or February 2007.  Moreover, both VA 
examiners pertinently determined that the Veteran's cervical 
spine muscle tone is "good without any spasm or any 
atrophy."     

The Veteran has presented no medical evidence contrary to the 
opinions of the May 2005 and February 2007 VA examiners.  In 
particular, other than the above-referenced VA Consult Report 
noting a mild strain, there are no post-service outpatient 
treatment or other medical records which document a cervical 
spine disability.  The Board adds that the Veteran has had 
ample opportunity to secure medical evidence in his favor and 
submit the same to VA.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits]. 

The Board does not have any reason to doubt that the Veteran 
may experience frequent neck pain.  However, symptoms such as 
pain alone are not sufficient to establish the existence of a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].

To the extent that the Veteran himself believes that he has a 
current cervical spine disability, it is well established 
that lay persons without medical training, such as the 
Veteran, are not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's 
statements offered in support of his cervical spine claim are 
not competent medical evidence and do not serve to establish 
the existence of a current disability.  

In the absence of any diagnosed cervical spine disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Wallin element (1) has not been met, and the 
Veteran's cervical spine claim fails on this basis alone.

For the sake of completeness, with respect to Wallin  element 
(3), medical nexus, there is no competent medical evidence of 
a relationship between the Veteran's claimed cervical spine 
disability and his service-connected left shoulder 
disability.  Indeed, the February 2007 VA examiner 
pertinently concluded that "the veteran's neck has no 
residual of traumatic orthopedic pathology and it is not 
related to his left shoulder condition."  See the February 
2007 VA examiner's report, page 3.  In light of the lack of 
any current cervical spine diagnosis, medical nexus would be 
an impossibility.

Accordingly, Wallin element (3) has not been met, and the 
Veteran's claim fails on this basis as well.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a cervical spine disability on a secondary basis, as Wallin 
elements (1) and (3) have not been met.  Accordingly, the 
benefit sought on appeal is denied.

2.  Entitlement to service connection for multiple joint pain 
(to include knee pain, right shoulder pain, and back pain). 

Relevant law and regulations
 
The law and regulations generally pertaining to service-
connection claims has been set forth above and will not be 
repeated.

The Board adds that for certain chronic disorders, to include 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A.           
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R.                 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 
120 (1999), the Court stated that in Savage it had clearly 
held that 38 C.F.R. § 3.303 does not relieve the claimant of 
his burden of providing a medical nexus.

Analysis

Initial note - undiagnosed illness

The Board notes that upon initiation of his "multiple joint 
pain" claim, the Veteran indicated this pain [to include 
knee, right shoulder, and back pain] was due to an 
undiagnosed illness under 38 C.F.R. § 3.317.  See the 
Veteran's April 2005 Statement in Support of Claim.  However, 
38 C.F.R. § 3.317 specifically designates that service 
connection may be established for a chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).  

As was made clear to the Veteran in the September 2005 rating 
decision, although he served on active duty during the time 
period of the Persian Gulf War, the Veteran's service 
personnel records crucially fail to demonstrate active duty 
service at any time in the Southwest Asia theater of 
operations.  Indeed, neither the Veteran nor his 
representative so contends.  The Veteran's DD-214 pertinently 
indicates approximately 2.5 years of foreign service, which 
took place in Germany from February 1989 to September 1991.  
See the Veteran's Record of Assignments.  

Accordingly, service-connection cannot be awarded for 
"multiple joint pain" as due to an undiagnosed illness 
because the Veteran has no active duty service in Southwest 
Asia during the Persian Gulf War.  See 38 C.F.R. § 
3.317(d)(1).  As such, entitlement to benefits under an 
undiagnosed illness theory will be discussed no further. 

With respect to the Veteran's low back pain, the February 
2007 VA examiner has diagnosed the Veteran with degenerative 
arthritis of the lumbar spine, as will be discussed in more 
detail below.  See the February 2007 VA examiner's report, 
page 2.  Therefore, by definition, the Veteran's current 
arthritic back pain cannot be attributed to an 
"undiagnosed" illness.

Discussion

As noted above, the Veteran's service connection claim for 
"multiple joint pain," encompasses individual claims for 
the back, knees, and right shoulder.  The Board will address 
each in turn.

Also noted above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

The medical evidence of record clearly demonstrates that the 
Veteran has complained of, and received treatment for pain in 
his knees and right shoulder.          See, e.g., the 
Veteran's August 26, 2005 VA Consultation Note, and a January 
26, 2006 VA Consult Report respectively.  Crucially however, 
no evidence of record demonstrates that the Veteran has any 
current knee or right shoulder disability.  Indeed, a July 
2005 VA treatment record pertinently reported that the 
Veteran had "rt shoulder pain no traumas."  See the 
Veteran's July 21, 2005 VA outpatient treatment report.  
Similarly, the above-referenced January 26, 2006 VA Consult 
Report noted "no recent traumas or fall" in reference to 
the Veteran's knee pain complaints. 

As above, the Board has no reason to doubt that the Veteran 
may experience knee or right shoulder pain, but symptoms such 
as pain alone are not sufficient to establish the existence 
of a disability.  See Sanchez-Benitez v. West, supra.  In the 
absence of any diagnosed knee or right shoulder disability, 
service connection may not be granted.  See Degmetich, supra.  
Accordingly, in so far as the Veteran's "multiple joint 
pain" service-connection claim incorporates pain in the 
knees and the right shoulder, Hickson element (1) has not 
been met, and the claim fails on this basis alone.  

Moving on to the Veteran's complaints of low back pain, 
recent x-rays reviewed by the February 2007 VA examiner 
reveal "[m]ild degenerative disk disease and facet 
arthritis" of the lumbar spine.  See the February 2007 VA 
examiner's report, page 2.  Accordingly, current low back 
disability is demonstrated, and in so far as the Veteran's 
"multiple joint pain" service-connection claim incorporates 
low back pain, Hickson element (1) is satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records fail to 
indicate a specific diagnosis of "multiple joint pain," and 
the Veteran's representative so concedes.  See the Veteran's 
representative's VA Form 646, page 2.  Additionally, the 
Veteran's service and private treatment records do not 
indicate that arthritis of the lumbar spine was present in 
service, or within the one-year presumptive period following 
his separation from service in 1992.  See 38 C.F.R. § 
3.309(a).

However, the Veteran's service treatment records do indicate 
that the Veteran sought treatment on multiple occasions for 
low back pain, and was diagnosed twice with low back strains.  
See, e.g., the Veteran's March 23, 1990 and April 18, 1991 
Chronological Records of Medical Care.  The Veteran 
specifically noted his history of low back pain on his 
October 1992 Report of Medical History upon separation.  
Accordingly, in-service low back injury is demonstrated, and 
Hickson element (2) is also satisfied.  

With respect to crucial Hickson element (3), medical nexus, 
the February 2007 VA examiner specifically stated that the 
Veteran's current arthritis of the lumbar spine is "not 
related to the complaint of lower back strain in service."  
After reviewing the Veteran's complete medical history and 
examination, the VA examiner pertinently reasoned that the 
Veteran's degenerative changes were "independent in 
origin." 
The Veteran has presented no medical evidence contrary to the 
opinion of the February 2007 VA examiner.  In particular, 
there are no post-service outpatient treatment or other 
medical records which establish a link between the Veteran's 
current lumbar spine disability and his in-service injuries.  
The Veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits]. 

To the extent that the Veteran himself believes that his 
current lumbar spine disability is related to his in-service 
low back pain, as noted above it is well established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu, supra; 38 C.F.R. § 3.159 (a)(1).  The Veteran's 
statements offered in support of his "multiple joint pain" 
claim are not competent medical evidence and do not serve to 
establish a positive medical nexus.  

Although the Veteran has not specifically alleged that he has 
experienced low back pain since his separation from service 
in 1992 to the present day, the Board will briefly address 
whether the evidence of record demonstrates continuity of 
symptomatology under 38 C.F.R. § 3.303(b), noted above.  

To establish continuity for a lumbar spine disability, 
supporting medical evidence of continuity of symptomatology 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  

Pertinently, although the Veteran complained of low back pain 
intermittently during his active duty service, his October 
1992 separation examination report specifically indicates a 
"normal" evaluation of the Veteran's spine.  Moreover, it 
does not appear that the Veteran was diagnosed with a lumbar 
spine disability until March 2006, approximately fourteen 
years after his separation from service in 1992.         See 
the Veteran's March 16, 2006 VA MRI report [noting multilevel 
degenerative changes]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that a 
claimant failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].

Moreover, a VA musculoskeletal assessment in November 2002 
simply indicated decreased range of motion at the left 
shoulder, and made no mention of any complaints of low back 
pain or underlying disability.  See the Veteran's November 2, 
2002 VA Urgent Care Provider Assessment.  Further, at an 
August 2003 VA joint examination, the Veteran similarly 
complained only of left shoulder pain.     See the August 
2003 VA examiner's report, page 1.  Subsequently, when 
discussing subjective complaints at the above-referenced May 
2005 VA joint examination, the Veteran only noted pain in his 
neck and shoulder, and again failed to mention any problems 
with his low back.  See the May 2005 VA examiner's report, 
page 1.  

In short, the objective evidence of record fails to 
demonstrate the presence of low back disability 
symptomatology for well over a decade after service.  
Accordingly, service connection cannot be established by 
continuity of symptomatology.

Therefore, with respect to the Veteran's low back pain, 
Hickson element (3) has not been met, and the claim fails on 
this basis alone.

Conclusion

In sum, the Board finds that a preponderance of the evidence 
is against the Veteran's claim of entitlement to service 
connection "multiple joint pain," to include knee pain, 
right shoulder pain, and low back pain.  Indeed, the evidence 
of record fails to demonstrate that the Veteran currently has 
a knee or right shoulder disability, nor does the evidence 
indicate a positive relationship between the Veteran's lumbar 
spine arthritis and his in-service complaints of low back 
pain.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a knee disability is 
denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.


REMAND

3.  Entitlement to service connection for gastrointestinal 
problems.

4.  Entitlement to service connection for a sleep 
disturbances.

5.  Entitlement to service connection for night sweats.

6.  Entitlement to an increased disability rating for 
service-connected glaucoma, currently evaluated 10 percent 
disabling. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues currently on appeal must be remanded for 
further evidentiary development.  

Reasons for remand

Additional medical records

As the Veteran's able representative has pointed out [see the 
January 8, 2010 Appellant's Brief, page 3], the Veteran 
submitted a form dated April 1, 2008 directly to the Board 
that indicated receipt of additional medical treatment for 
the disabilities currently being reviewed on appeal.  

More specifically, with respect to the Veteran's service 
connection claims                [gastrointestinal problems, 
sleep disturbances, and night sweats], the Veteran indicated 
on his April 2008 submission that he was hospitalized for 
"stomach problems" from March 18, 2008 to March 20, 2008, 
and that he was issued a sleep machine for his sleep 
problems.  With respect to his increased rating claim for 
glaucoma, the Veteran indicated that he underwent left eye 
laser surgery on March 27, 2008, and that he has recently 
found out that he now has right eye glaucoma.  See the April 
1, 2008 waiver statement from the Veteran, received by the 
Board on May 12, 2008.  

No medical records dated later than May 2007 currently exist 
of record.  VA is required to make reasonable efforts to help 
a veteran obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2009).  In that 
connection, the Board believes the Veteran's stomach, sleep, 
and eye claims should be remanded so that these updated 
treatment records may be obtained.   


VA eye examination

As noted immediately above, the Veteran has indicated that he 
underwent laser eye surgery on his left eye in March 2008, 
and that he was recently diagnosed with right eye glaucoma.  
The severity of the Veteran's service-connected glaucoma was 
last evaluated prior to this surgery in July 2006.  
Consequently, a more contemporaneous depiction of the 
Veteran's service-connected eye disability is required.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
["Where the record does not adequately reveal the current 
state of the claimant's disability . . . the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination."].  

Therefore, after the above-referenced surgery records are 
obtained, the Veteran should be scheduled for a VA eye 
examination to determine the current severity of his service-
connected glaucoma.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
gastrointestinal problems, sleep 
disturbances, night sweats, and glaucoma, 
to include his reported March 2008 
hospitalization for stomach problems and 
laser eye surgery.  The Veteran should be 
provided multiple copies of VA Form 21-
4142, Authorization and Consent to Release 
Information, and should be asked to 
complete these releases so that VA can 
obtain private treatment records on his 
behalf.  VBA should take appropriate steps 
to secure copies of any such treatment 
reports identified by the Veteran which 
are not in the record on appeal.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  After obtaining any available records 
noted above, the VBA should schedule the 
Veteran for an eye examination to 
determine the current severity of the 
Veteran's service-connected glaucoma.  The 
Veteran's VA claims folder and a copy of 
this Remand should be made available to, 
and should be reviewed by the examiner.  
Testing should include uncorrected and 
corrected central visual acuity for 
distance and near, with a recording of the 
refraction. Measurement of the visual 
field should be made part of the report of 
examination, with not less than 2 
recordings, and 3 should be made if 
possible.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.

        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should then 
readjudicate the Veteran's service 
connection and increased rating claims.  
If the claims are denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


